DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2021 has been entered.
Currently claims 1, 3-10 and 12-14 are pending examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7, 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over DE102010032326 of Burger et al in view of US 2007/0017817 of Mueller et al.
As to claims 1 and 12, Burger teaches of method for drilling holes in a nickel based alloy or titanium based alloy of a turbine component (Burger, [0007], [0011], [0018] – [0019]), the method comprising;
in a first step, a first electrochemical removal process takes place, in which a first feed rate of an electrode is 2 to 25 times smaller than a final feed rate and the drill hole is fabricated with a drill hole diameter that is 0.05 to 2 mm smaller than a final diameter of the drill hole (Burger, [0012], [0031] – [0033], [0036] and Fig. 2); 
in a second step, the further processing of the drill hole to the final diameter takes place by a second electrochemical processing, in which a second feed rate of the electrode is approximately 50 mm/min (Burger, [0014], [0034] – [0038] and Figs. 3 and 4); and 
wherein the electrode, in the first and second electrochemical processes, is moved in the longitudinal direction of the drill hole being produced (Burger, Figs. 2-4).

    PNG
    media_image1.png
    554
    467
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    822
    451
    media_image2.png
    Greyscale

As stated in Burger, a first pre-drill process is performed as per Figure 2 such that the feed rate of the electrode is 2 to 25 times lower than the maximum drill rate of the second drill process. Burger states the second drill process can be approximately 50 
In the case where the claimed ranges overlap ranges disclosed by the prior art a prima facie case of obviousness exists (MPEP 2144.05 I). Alternatively, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). 
As Burger discloses an overlapping rate (in relation to the approximately 50 mm/min) or close range (in relation to an equal to 50 mm/min), the rate would be obvious to one of ordinary skill in the art as Burger additionally discloses the same materials (nickel or titanium alloys). 
Additionally Burger states that A (in Fig. 3) is amount of material removed during the second drill process such that after the first drill process the dimension of A is less than 2 mm.
Burger does not specifically teach the alloy is produced by a powder metallurgy process.
Mueller teaches of methods to manufacture gas turbine components (Mueller, Abstract).
Mueller teaches that the component is formed by a powder metallurgy process such that the powder metallurgy process produces a component that is strong and of complex shape (Mueller, [0005] – [0009]). Mueller also teaches the component is formed of nickel or titanium based alloys including titanium aluminide components like that of Burger (Mueller, [0016]
Mueller further teaches that such a component is then electrochemically machined by a PECM process to obtain a final product of desired tolerance (Mueller, [0031] and [0035] – [0037]).
It is noted that Burger also teaches PECM processes (Burger, [0001] – [0002]) and a nickel based alloy or titanium based alloy of a turbine component (Burger, [0011] and [0018] – [0019]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expect the electrochemical machining process of Burger to electrochemically machine a powder metallurgical produced component as per Mueller in producing a predictable result in the desired final component formation.
As to claim 3, Burger in view of Mueller teaches to the method of claim 1.
Burger teaches that the electrode in the second electrochemical process has at least one side wall having an angle [Symbol font/0x61] between 3 to 45 [Symbol font/0xB0] in relation to the longitudinal axis of the electrode (Burger, [0007], [0035] and Fig. 3).
As to claim 7, Burger in view of Mueller teaches to the method of claim 1.
Burger teaches during the electrochemical processing, the edge of the drill hole at an inlet side of the drill hole for the electrode is covered by a housing (i.e. seal) having an opening corresponding to the size of the drill hole (Burger, [0038] and Fig. 4).
As to claim 8, Burger in view of Mueller teaches to the method of claim 1.
Burger teaches the electrolyte is introduced in the direction of the electrode advancement (Burger, Figs. 3 and 4
As to claims 13 and 14, Burger in view of Mueller teaches to the method of claim 1.
Burger teaches the electrode has an electrochemically active side wall (58) that run oblique to the longitudinal axis of the electrode and can be shaped as a truncated cone (Burger, [0035], [0040] and Figs. 3 and 5).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Burger in view of Mueller as applied to claim 1 above, and further in view of US 6,835,299 of Tchugunov.
As to claim 4, Burger in view of Mueller teaches to the method of claim 1.
Burger in view of Mueller does not specifically teach the gap in the second electrochemical process between the workpiece and the electrode.
Tchugunov of electrochemical machining processes (Tchugunov, Abstract).
Tchugunov additionally teaches the overall feed rate of the electrode can be monitored and maintained at a desired rate such that the gap between the electrode and the workpiece can be 0.01 mm (10 microns) (Tchugunov, col 1 lines 45-52, col 2 lines 1-11 and col 2 lines 53-58). The overall process can produce very sharp definitions of the machined area when utilizing small gap distances (Tchugunov, col 8 lines 9-17).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Burger as per Tchugunov so as to utilize the desired small gap distance during the electrochemical .

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Burger in view of Mueller as applied to claim 1 above, and further in view of EP 2468442 of Hlavac et al. A machine translation is provided.
As to claim 5, Burger in view of Mueller teaches to the method of claim 1.
Burger in view of Mueller does not teach the electrode is rotated during either of the electrochemical processes.
Hlavac teaches that during electrochemical machining methods, the tool electrode can rotate about a nominal axis, be still during the electrochemical method in removing the material (Hlavac, [0028]).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burger as per Hlavac so as to be capable of rotating the electrode during the electrochemical machining processes in producing a predictable result in the removal of the desired material during electrochemical machining process.
As to claim 6, Burger in view of Mueller teaches to the method of claim 1.
Burger additionally suggests that an additional smoothing process can be performed after the electrochemical machining process to sufficiently smooth the machined area (Burger, [0019]).
Burger does not specifically teach the additional process is performed to obtain the final diameter of the hole.
Hlavac teaches that after an electrochemical machining process (a second process for hole formation), a final mechanical finishing process is performed to obtain an accurate desired shape and surface quality (Hlavac, [0022] – [0025]).
As Burger teaches it is desirable to smooth a finished surface, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify Burger as per Hlavac so as to perform a final finishing process to obtain an accurate shape and improved surface quality.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Burger in view of Mueller as applied to claim 1 above, and further in view of US 6,387242 of Wei et al.
As to claim 9, Burger in view of Mueller teaches to the method of claim 1.
Burger in view of Mueller does not teach the electrolyte is provided at an outlet side of the hole.
Wei teaches of electrochemical machining processes (Wei, Abstract).
Wei additionally teaches that it is desirable to have a uniform flow of electrolyte through the hole such that equivalent embodiments include flowing the electrolyte into the hole through the electrode, flowing the electrolyte from an outlet side of the hole or plugging the hole (if a through hole) and flowing the electrolyte through the electrode (Wei, col 5 line 6 thru col 6 line 56 and Figs. 2-4 and 6).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Burger as per Wei so .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Burger in view of Mueller as applied to claim 1 above, and further in view of US 5,820,744 of Edwards et al.
As to claim 10, Burger in view of Mueller teaches to the method of claim 1.
Burger in view of Mueller does not teach parallel processing of holes.
Edwards teaches of electrochemical machining (Edwards, Abstract).
Edwards additionally teaches the process can utilize one or more cathodes in parallel to produce holes in parallel into a workpiece (Edwards, Abstract and Fig. 1).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Burger as per Edwards to utilize a plurality of cathodes during the electrochemical machining process to produce a plurality of holes in the workpiece at one time.

Response to Arguments
Applicant's arguments filed 9/9/2021 have been fully considered but they are not persuasive.
Applicant argues that Burger does not teach or deem obvious the disclosed feed rate of the second step. Applicant argues that the Burger teaches the rate is dependent on the material being machined and since Burger does not teach the same material as 
Applicant also argues the criticality of the high feed rate.
As to the criticality, Applicant has not provided sufficient data to support this argument.
Applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range (see MPEP 2144.05 IIIA). Applicant has not provided unexpected results in a tangible manner. Additionally Burger states the same improvement as claimed by the Applicant by utilizing a two-step electrochemical machining process (Burger, [0011] – [0013]).
As to the argument of the recited materials and the feed rate in relation to Burger, Burger discloses titanium aluminide as a composition to be machined by the process of the invention (Burger, [0011]). Burger also teaches IN 718 forged and LEK single crystal blades (both nickel based superalloys) as well as titanium alloys being machined by the process (Burger, [0018] – [0019]).
Mueller discloses nickel based alloys, titanium based alloys and titanium aluminide produced by powder metallurgy can be electrochemically machined (Mueller, [0016] and [0035]).
The type of machining process of Mueller is PECM which is the same as that recited in Burger (Mueller, [0035] and Burger, [0011]), thus in combination of Burger in view of Mueller, the claimed material and electrochemical process are disclosed (including the rate used therein).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As to the argument of optimization of the feed rate (which it is noted that Examiner did not make in the rejection), where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 IIA). Moreover, as Burger discloses the maximum feed rate at approximately 50 mm/min for titanium aluminide, nickel based alloys and titanium based alloys, one of ordinary skill in the art would find obvious the claimed range in relation to “obvious to try” from an identified and predictable solution to the process at hand in relation to the combination of Burger in view of Mueller.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/Primary Examiner, Art Unit 1794